DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Applicant has canceled claims 2, 4, 11, 13, 16, 18.
Response to Arguments
	101 Rejections:
	Computer readable medium rejections and abstract idea rejection of claims 15, 17-20 have been withdrawn based on the amendment filed on 6/13/2022.
103 Rejections:
With respect to Applicant’s argument that Leal does not teach “in a first training phase, (i) generating a keyword set for each document in the set of documents, training the semantic model by, in a first training phase, (i) generating a keyword set for each document in the set of documents, and (ii) using each keyword set as a pseudo-class label for an input instance for training of input representations, and in a second training phase, generating inferences to achieve term transfer for generating the semantic tags”, Examiner respectfully disagrees. 
Examiner cites that Leal teaches “training the semantic model by: in a first training phase, (i) generating a keyword set for each document in the set of documents” in paragraphs [0051, 0068-0070, 0137], which describes semantic training models are trained by generating a keyword set in in the documents.  
Paragraphs [0049-0055, 0059, 0072] teaches the parsed documents (input representations) are trained by inputting into a statistical classification model and classify them with suggested keywords/tags (pseudo class label).  The suggested tags/keywords are predicted and therefore, they are pseudo class label.
Paragraph [0055, 0059, 0072] teaches assigning the suggested tags to the documents to search using the suggested tags the searching with the tags (semantic tag) is in the second phase of the training and assigning/classifying tags to documents is generating inferences to achieve term transfer for generating the semantic tags.

	Applicant is suggested to clarify the functionalities of in a first training phase, (i) generating a keyword set for each document in the set of documents, and (ii) using each keyword set as a pseudo-class label for an input instance for training of input representations, and in a second training phase, generating inferences to achieve term transfer for generating the semantic tags”, in view of specification paragraphs [0027-0030] of instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 8, 9, 10, 12, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Lu (US 2010/0094835) and in view of Ober, Jr. (US 2016/0019365).

With respect to claim 1, Leal teaches a method for training a semantic model to generate semantic tags for a document ([0046]; examiner’s note: creating a semantic topic is creating a semantic tag for a document, [0156, generates semantic models for the target document and a plurality of documents stored in document corpus]; examiner’s note: the semantic training models are used to generate semantic tags), the method comprising: receiving a set of documents by a computing device, wherein each document in the set of documents comprises a first set of keywords (fig. 1A; element 102; the computing device receives documents (set of documents), [0146, a first function may calculate the similarity between a candidate document and the target document (e.g., the number of relevant tags in common in both documents weighted by the relevancies of each tag/document pair)]; examiner’s note: each document is associated with tags (first set of keywords)) that are one or more terms from the set of documents that relate to a topic associated with the set of documents ([0107, 0116]; examiner’s note: each term/keywords are related to a topic in multiple documents); 
training the semantic model by ([0068, 0069, 0070]; examiner’s note: the semantic training models are trained):
in a first training phase, (i) generating a keyword set for each document in the set of documents ([0070, 0072]; examiner’s note: keywords are generated from the documents in the training first phase);
and (ii) using each keyword set as a pseudo-class label for an input instance for training of input representations ([0049-0055, 0059, 0072], examiner’s note: the parsed documents (input representations) are trained by inputting into a statistical classification model and classify them with suggested keywords/tags (pseudo class label).  The suggested tags/keywords are predicted and therefore, they are pseudo class label);
and in a second training phase, generating inferences to achieve term transfer for generating the semantic tags (assigning the suggested tags to the documents to search using the suggested tags the searching with the tags (semantic tag) is in the second phase of the training and assigning/classifying tags to documents is generating inferences to achieve term transfer for generating the semantic tag);
for each document in the set of documents, determining, by the computing device, one or more documents of the set of documents that are similar to the document by the computing device ([0146, 0147, 0148]; examiner’s note: the computing device receives set of documents as shown in fig. 1A, element 102 and similar documents are determined by matching tags between target document and candidate document);
Leal does not explicitly teach wherein each keyword set comprises a predetermined user-selected number of keywords; determining, by the computing device and using the trained semantic model, a second set of keywords from the first set of keywords; and outputting, by the computing device, the second set of keywords as the semantic tags for the document, wherein the semantic tags represent hidden concepts or context relationships in the set of documents, but do not appear in each document in the set of documents, and wherein the first set of keywords and the second set of keywords are used to perform expanded search queries by adding the semantic tags to a corresponding query term that includes at least one term associated with the set of documents.
Leal teaches identifying similar documents ([0146, 0147]; examiner’s note: determining similarities between documents based on tags) and suggesting a new tag (second set of keywords) for a document ([0108, 0112, 0117]; examiner’s note: suggesting new tags for a document; previous tags (first set of keywords) are filtered to generate a suggest tag (second set of keywords)), generating keywords ([0070, 0072]; examiner’s note: the keywords from the documents). Leal does not explicitly teach user selecting a predetermined number of keywords, determining a second set of keywords and assigning semantic tags to second set of keywords, the semantic tags are hidden and expanding query by adding the semantic tags to the query.
Lu teaches wherein each keyword set comprises a predetermined user-selected number of keywords ([0029], fig. 2; examiner’s note: the phrases (keywords) are predetermined number i.e. configurable N numbers which are user selected).
determining, by the computing device and using the trained semantic model, a second set of keywords from the first set of keywords ([0022, 0024]; examiner’s note: the learning models (semantic model) determines similar keywords (second set of keywords) from the first set of keywords); 
and outputting, by the computing device, the second set of keywords as the semantic tags for the document ([0050, 0051]; examiner’s note: the sematic tags are assigned to the similar keywords (second set of keywords) and the it is displayed to the user (output));
and wherein the first set of keywords and the second set of keywords are used to perform expanded search queries by adding the semantic tags to a corresponding query term that includes at least one term associated with the set of documents ([0050, 0051, 0054]; examiner’s note: the expanded query are expanded to add original keywords and similar keywords and semantic tags are added to the queries).  One of ordinary skill in the art would recognize that incorporating the user selected predetermined number of keywords, determining second set of keywords, outputting second set of keywords and expanding queries by adding semantic tags to queries of Lu into the invention of Leal to identify user selected number of keywords, determine second set of keywords and to assign semantic tags to second set of keywords and out semantic tags and to expand search queries to add semantic tags to have and efficient system.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the functionalities of Lu into the system of Leal to have a faster system. The motivation would be to have a system where the user can select predetermined number of keywords to select most accurate keywords to have second set of keywords as semantic tags and outputting semantic tags to have similar keywords to find better matching results and also to expand the semantic tags into the query terms to find most accurate results faster to save time and resources of the system.
Leal and Lu do not explicitly teach wherein the semantic tags represent hidden concepts or context relationships in the set of documents, but do not appear in each document in the set of documents.
Leal teaches finding similar documents by matching keywords ([0145, 0146]), Lu teaches determining second set of keywords as semantic tags ([0029], fig. 2) but do not explicitly teach semantic tags represents hidden concepts that does not appear in each document.
However, Ober teaches wherein the semantic tags represent hidden concepts or context relationships in the set of documents, but do not appear in each document in the set of documents ([0080, 0081]; examiner’s note: the hidden concepts (relationships) are determined and they do not appear in each of the documents i.e. paragraphs [0081] describes that the term hypertension (semantic tags) representing concepts that needs to be searched for in the documents but does not specifically appear in the documents).  One of ordinary skill in the art would recognize that incorporating the determination of a hidden relationships of documents which does not appear in the documents of Ober into the system of Leal/Lu to find more keywords to find more relevant documents.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the functionalities of Ober into the system of Leal/Lu to have an efficient and faster system. The motivation would be to have a system which will have find keywords that is presented in the topic/tag/keywords but are not presented in the documents itself to find the hidden keywords to find better search results.

With respect to claim 3, Leal, Lu and Ober in combination teach the method of claim 1, Leal further teaches wherein, for each document, the second set of keywords is different than the first set of keywords ([0108, 0117]; examiner’s note: the new tags are different than the previous tag).

With respect to claim 6, Leal, Lu, Ober in combination teaches the method of claim 1, Leal further teaches wherein each document of the set of documents comprises a plurality of terms ([0085, 0087]; examiner’s note: each documents comprises plurality of terms);
Lu further teaches comprising, for each document of the set of documents, generating the first set of keywords by: computing a frequency for each term of the plurality of terms ([0030, 0031]; examiner’s note: frequencies for each keywords (term) is determined); and selecting the first set of keywords from the terms of the plurality of terms based on the computed frequencies ([0030, 0031]; examiner’s note: each keyword is selected based on the frequencies).
One of ordinary skill in the art would recognize that selecting keywords based of frequency of Lu could be incorporated with the system of Leal/Ober to select keywords based on frequency.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate selecting keywords based on frequencies of Lu into the system of Leal/Ober to have an system to select best keywords. The motivation would be to have a system which will select keywords based on term frequencies to select the most relevant keywords related to a document to find the document faster to save time.

With respect to claim 7, Leal/Lu/Ober in combination teaches the method of claim 6, Leal further teaches wherein computing the frequency for a term comprises computing a term frequency-inverse document frequency ("TFIDF") for the term (Leal [0145, the similarity of the text of documents is calculated using tf-idf vectors or similar metrics]; examiner’s note: each text contains the term).

With respect to claim 8, Leal, Lu and Ober in combination teach the method of claim 1, Ober further teaches wherein for each document of the plurality of documents, determining the second set of keywords for the document comprises determining keywords from - 17 -Docket No.: 10336-714US1PATENT the first set of keywords associated with each of the one or more similar documents that are not in the first set of keywords associated with the document ([0080-0082]; examiner’s note: the similar keywords are not in the documents) and generating the second set of keywords based on the determined keywords ([0080-0082]; examiner’s note: the second set of keywords are generated from the first set of keywords). One of ordinary skill in the art would recognize that determining keywords that are not in the similar documents of Ober could be incorporated with the system of Leal/Lu to identify unknown keywords.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate determining keywords that are not in the similar documents of Ober into the system of Leal/Lu to have a system to find unknown keywords in the documents. The motivation would be to have a system which will find keywords that are not in the similar document to assign those keywords as second set of keywords to find the documents faster.

With respect to claim 9, Leal, Lu and Ober in combination teach the method of claim 4, Leal further teaches wherein determining one or more documents of the set of documents that are similar to the document (Leal [0146, 0147]) Lu teaches determining the one or more documents using a cosine similarity-based function ([0033], examiner’s note: similarities of documents are determined based on cosine similarity function).  One of ordinary skill in the art would recognize that cosine similarity function of Kumar could be incorporated with the system of Leal/Lu/Ober to determine similar documents.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate cosine similarity of Lu into the system of Leal/Lu/Ober to have an system to calculate relevant document. The motivation would be to have a system which will determine similar documents correctly and faster.

Claim 10 encompasses the same scope of limitation of claim 1, in additions of a computing device, memory ([0169], Leal).  Therefore, claim 10 is rejected on the same basis of rejection of claim 1.
Claim 12 is rejected on the same basis of rejection of claim 3.

Claim 15 encompasses the same scope of limitation of claim 1, in additions of a computer-readable medium ([0169], Leal).  Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 20 is rejected on the same basis of rejection of claim 9.

Claims 5, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Lu (US 2010/0094835) and in view of Ober, Jr. (US 2016/0019365) and in view of Soni et al. (US 2018/0285459).

With respect to claim 5, Leal, Lu and Ober in combination teach the method of claim 4, Leal and Nakano further teach sematic tags and training model (Leal, [fig. 5, 0116], Lu [0047, 0048]) but do not in combination teach receiving a document, wherein the document is not in the first set of documents; determining one or more semantic tags for the document using the semantic model.
However, Soni teaches receiving a document, wherein the document is not in the first set of documents ([0010, 0017]; examiner’s note: the new document is not in the set of documents, it is added later to the document set); and 
determining one or more semantic tags for the document using the semantic model ([0051, 0052, 0063]; examiner’s note: the tags are semantic tags because it carries semantic information and tags are associated with the documents by machine learning model).  One of ordinary skill in the art would recognize that receiving a document that is not in the documents determining semantic tags for the document of Soni could be incorporated with the system of Leal/Lu/Ober to determine semantic tags for a new document.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate receiving a document that is not in the documents determining semantic tags for the document of Soni into the system of Leal/Lu/Ober to have an efficient and faster system. The motivation would be to have a system which will determine sematic tags for a new document to identify the document and find the document faster.
Claim 14 is rejected on the same basis of rejection of claim 5.
Claim 19 is rejected on the same basis of rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATIMA P MINA/           Examiner, Art Unit 2159  
                                                                                                                             
/AMRESH SINGH/           Primary Examiner, Art Unit 2159